SANBORN, District Judge.
This is a motion for temporary injunction to prevent infringement of the Twitchell patent, No. 927,298, issued July 6, 1909, on a gage for testing the pressure in automobile tires. This is the gage in general use, well known to the public. The nipple of the inner tube valve is screwed off. The gage has a slip over coupling and anvil to co-operate with the inner valve stem and open the valve, so that the pressure operates to compress the gage spring *439and push out the cylinder beyond the top of the gage, on which the pressure may be read.
The motion for a temporary injunction should be granted. There is no question of the validity of the patent which has been several times adjudicated, and whose validity has been acquiesced in by the public almost universally. The sale of gages under the patent has been enormous, substantially as great as the sale of automobiles in this country. All the prior art set up by the defendant has been cited in the prior litigation on this patent. In that litigation 123 prior patents and 8 prior publications have been referred to. The Suiter English patent, upon which correspondence was had with the parties, was cited in prior litigation, and did not contain the slip-on feature, which is an essentially important element of the invention.
I have no hesitation in granting a temporary injunction.